In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-15-00142-CR


                                  KEVIN COBB, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE

                          On Appeal from the County Court at Law No. 4
                                      Travis County, Texas
              Trial Court No. C-1-CR-14-152804, Honorable Mike Denton, Presiding

                                      September 10, 2015

                               MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Kevin Cobb, was convicted of violation of a protective order1 and

sentenced to serve 365 days in the Travis County jail and pay a fine of $400. Appellant

has perfected his appeal. We will affirm.


      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in
      1
          See TEX. PENAL CODE ANN. § 25.07(a)(2)(C) (West Supp. 2014).
his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment.


        By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.

Crim.App. 2005). We have found no such arguable grounds and agree with counsel

that the appeal is frivolous.2


        Counsel has certified that he has provided appellant a copy of the Anders brief

and motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).

The Court has also advised appellant of his right to file a pro se response. Additionally,

appellant’s counsel has certified that he has provided appellant a copy of the record to

use in preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20

(Tex. Crim. App. 2014). Appellant has not filed a response.




        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      2
      Counsel’s motion to withdraw is hereby granted, and the trial court’s judgment is

affirmed.



                                              Mackey K. Hancock
                                                  Justice

Do not publish.




                                          3